     Case 1:18-cv-00554-DAD-EPG Document 92 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD SCOTT KINDRED,                           No. 1:18-cv-00554-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   BRANDON PRICE, et al.,                           PLAINTIFF’S MOTION FOR A
                                                      PRELIMINARY INJUNCTION
15                      Defendants.
                                                      (Doc. Nos. 81, 85)
16

17

18          Plaintiff Richard Scott Kindred is a civil detainee proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 19 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 6, 2021, plaintiff filed a motion seeking an “order of protection of plaintiff’s

22   religious items during a search of plaintiff’s dorm room for contraband.” (Doc. No. 81.) On July

23   12, 2021, the assigned magistrate judge construed plaintiff’s request as a motion for injunctive

24   relief and issued findings and recommendations recommending that plaintiff’s motion for

25   injunctive relief be denied. (Doc. No. 85.) Those findings and recommendations were served on

26   the parties and contained notice that any objections thereto were to be filed within twenty-one

27   (21) days from the date of service. (Id. at 4.) To date, no objections have been filed and the time

28   in which to do so has passed.
                                                      1
     Case 1:18-cv-00554-DAD-EPG Document 92 Filed 09/07/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on July 12, 2021 (Doc. No. 85) are

 6                  adopted in full; and

 7          2.      Plaintiff’s motion for injunctive relief (Doc. No. 81) is denied.

 8   IT IS SO ORDERED.
 9
        Dated:     September 7, 2021
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
